        Case 1:17-cv-01329-PAC Document 44 Filed 02/14/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT      s;;-i)l'-lY
                     FOR THE SOUTHERN DISTRICT OF NEW Yffll&!Ct 1ME~,; f
                                                                        couf                                 ---=-,
                                                                                11 ELE('·,:-v' •, f (' i • .\' V.,. - ;r,
                                                                                                  T
NATIONALUNIONFIREINSURANCE                           )                          lj    ,✓ ,.Kl~~•~, -~:·s,..d.J~-~!..,L .,

 COMPANYOFPITTSBURGH,PA,                             )                          ;;DOC'!.':---·- - - -~/; ·-·-
                                                     )                            T :-~·:,:   I       ··,:    /{/b-~--
and                                                  )                                                                _     _
                                                  )
NEW HAMPSHIRE INSURANCE                           )            No. l:17-cv-1329-PAC
COMPANY,                                          )
                                                  )
                                                               Honorable Paul A. Crotty
                       Plaintiffs,                )
                                                               Magistrate Judge Debra C. Freeman
                                                  )
v.
                                                  )
SOUTHERN COAL CORPORATION,                        )
                                                  )
                       Defendant.                 )

                               SATISFACTION OF JUDGMENT

        The parties entered into a Confidential Settlement Agreement & Release. Accordingly,

pursuant to Local Civil Rule 54.3, the Judgment entered in this case on December 26, 2017 (ECF

No. 41) against Southern Coal Corporation and in favor of National Union Fire Insurance

Company of Pittsburgh, PA in the amount of $559,286 in unpaid principal in addition to

applicable interest, fees, expenses, and costs awarded, is hereby released and satisfied.

Dated: February 13, 2020                                 Respectfully submitted,

                                                         NATIONAL UNION FIRE INSURANCE
                                                         COMPANY OF PITTSBURGH, PA and
                                                         NEW HAMPSHIRE INSURANCE
                                                         COMP~,~
                                                         By:    t' /?       I
                                                         One of Their Attorneys

                                                         Richard F. Shearer (pro hac vice)

                                                         SHOOK, HARDY & BACON L.L.P.
                                                         2555 Grand Boulevard
                                                         Kansas City, MO 64108
                                                         Telephone: (816) 474-6550

                                                 1
4841-6894-7124
    ,.
                            Case 1:17-cv-01329-PAC Document 44 Filed 02/14/20 Page 2 of 3




                                                                                        Facsimile: (816) 421-5547
                                                                                        Email: rshearer@shb.com



                           STATE OF MISSOURI                              )
                                                                          )ss.
                          COUNTY OF JACKSON                               )


                             On this /.        1:1/1       day of     tJ/tn,U//.J)Jt:          ,2020, before me appeared Richard
                 F. Shearer, to me personally known, who by me was duly sworn, and acknowledged that he

                 executed the foregoing Satisfaction of Judgment.

                            IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal at

                 my office in ~/JCU,.                       {j;.iy ,      Missouri, the day and year above written.




                                                                                               Y       LIC


                 My Commission Expires:




'~:y:·, ...;,,   '~~''f!:/<'!Pl"i<AmM~- ·srut,t""""-'-~~r-~-1c,r~1,
          Notary Public • Notary Seal     %
             STATE OF MISSOURI.
               Jacks.on County
      My Commission Expires Jan. 17, 2021
           Commission# 17975144




                                                                                  2

            4841-6894-7124
"" ..   .
                    Case 1:17-cv-01329-PAC Document 44 Filed 02/14/20 Page 3 of 3




                                           CERTIFICATE OF SERVICE

                    I, Richard F. Shearer, an attorney, hereby certify that on February 13, 2020, I caused a
            true and complete copy of the foregoing SATISFACTION OF JUDGMENT to be
            electronically filed and served upon the following counsel via the Court's ECF filing system:

                              Cameron R. Argetsinger
                              KELLEY DRYE & WARREN, LLP (DC)
                              3050 K Street, NW, Suite 400
                              Washington, DC 20007
                              cargetsinger@kelleydrye.com

                              Randall L. Morrison, Jr.
                              KELLEY DRYE & WARREN LLP (NY)
                              101 Park Avenue
                              New York, NY 10178
                              Telephone: (212) 808-7800
                              Facsimile: (212) 808-7897
                              Email: rmorrison@kelleydrye.com

                              Counsel for Southern Coal Corporation




                                                                 Isl Richard F. Shearer




                                                          3

            4841-6894-7124
